Colt, J.
The question put to the petitioner does not come within the class which are allowed to be put with some liberality to witnesses, where the value of real estate is in controversy. Swan v. Middlesex, 101 Mass. 173. It called for an opinion, not of the value, but of the probable future use of real estate, whea. upon that question, facts could only be stated from which the jury might form an opinion. The witness may have formed his opinion on facts which could not have been introduced in proof as, for instance, mere rumor or the opinions of others.
The respondents seasonably objected to both question and answer. We cannot see that the testimony admitted did not prejudice them, and they must have the benefit of their exceptions.

Exceptions sustained.